COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Ken Paxton, in his official capacity as Attorney General of Texas,
                         et al.

Appellate case number:   01-22-00480-CV

Trial court case number: 2022-38397

Trial court:             269th District Court of Harris County

        The following attorneys, who are licensed to practice law in New York and represent the
real parties in interest in this original proceeding, have filed unopposed motions to appear pro
hac vice in this Court:

       1.      Claire Abrahamson, New York State Bar No. 5857891

       2.      Astrid Ackerman, New York State Bar No. 5670203

       3.      Julia H. Kaye, New York State Bar No. 5189733

       4.      Nicolas Kabat, New York State Bar No. 5623111

       5.      J. Alexander Lawrence, New York State Bar No. 4084232

       6.      Jamie A. Levitt, New York State Bar No. 2548477

       7.      Carleigh E. Zeman, New York State Bar No. 5911102

        The motions comply with Rule 19 (“Requirements for Participation in Texas Proceedings
by a Non-Resident Attorney”) of Supreme Court of Texas’s Rules Governing Admission to the
Bar of Texas. See https://ble.texas.gov/rules (effective February 15, 2022); see also TEX. GOV’T
CODE § 82.0361. Each motion was accompanied by a motion from David Donatti, a resident
practicing Texas attorney with whom the attorneys listed above are associated in this original
proceeding. Mr. Donatti stated that he found each attorney listed above to be a reputable
attorney, and he recommended that the Court grant permission for each to participate in this
proceeding.
      The motions are granted.

      It is so ORDERED.



Judge’s signature: ____/s/ Peter Kelly_______
                   Acting individually  Acting for the Court


Date: ____July 7, 2022____